Citation Nr: 0315534	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  94-35 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
1991 for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury manifested by headaches.

3.  Entitlement to a higher rating for residuals of 
perforation of the left ear tympanic membrane with hearing 
loss, initially assigned a zero percent evaluation, effective 
from February 1991.

4.  Entitlement to a higher rating for scarring of the cornea 
of the eyes, initially assigned a zero percent evaluation, 
effective from February 1991.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1965 to July 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1993 and later RO rating decisions that denied 
an effective date earlier than February 1991 for service 
connection for PTSD, denied service connection for residuals 
of a head injury manifested by headaches, granted service 
connection for perforation of the left ear tympanic membrane 
with hearing loss and assigned a zero percent rating, 
effective from February 1991, and granted service connection 
for scarring of the cornea of the eyes and assigned a 
zero percent evaluation, effective from February 1991.


FINDINGS OF FACT

1.  A May 1990 Board decision denied service connection for 
PTSD.

2.  On June 15, 1990, the veteran submitted correspondence 
regarding various claims in which he noted that VA medical 
reports would be submitted to support the claims.

3.  VA medical reports received in conjunction with the June 
15, 1990 correspondence reveal that the veteran was treated 
for PTSD, and service connection was subsequently granted for 
PTSD based on a claim from the veteran received in February 
1991 with supporting evidence.

4.  The June 15, 1990 correspondence constitutes an informal 
claim for service connection for PTSD.

5.  Headaches in service were acute and transitory, resolved 
without residual disability, and are unrelated to his current 
headaches; the veteran's headaches are not related to a 
disease or injury in service, including a head injury.

6.  The veteran does not have deafness in his non-service-
connected right ear and on VA audiological evaluation in 
October 2001 he had pure tone thresholds of 25, 45, 50, and 
55 decibels or an average of 44 decibels at 1,000, 2,000, 
3,000, and 4,000 hertz in the left ear with a 94 percent 
speech recognition ability that equate to auditory level I 
under table VI, effective prior to or as of June 10, 1999; 
these findings reflect the left ear hearing loss since 
February 1991 as demonstrated by audiological evaluations in 
November 1988, July 1992, and October 1996 that produced 
results supporting auditory levels ranging from I to IV for 
the left ear hearing loss under table VI.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of June 15, 
1990, for service connection for PTSD are met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2002).

2.  Residuals of a head injury manifested by headaches were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for an increased (compensable) rating for 
perforation of the left ear tympanic membrane with hearing 
loss at any time from February 1991 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100 
to 6110 and 6211, effective prior to June 10, 1999; 4.85, 
4.87, Codes 6100 and 6211, effective as of June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for an effective date earlier than February 1991 for 
service connection for PTSD, service connection for residuals 
of a head injury manifested by headaches, and a higher rating 
for perforation of the left ear tympanic membrane with 
hearing loss, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed conditions.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim, and 
the supplemental statement of the case sent to them in 
February 2003 gave notice of what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Entitlement to an Effective Date Earlier than February 
1991 for Service Connection for PTSD

The veteran had active service from January 1965 to July 
1971. 

The salient evidence related to the veteran's claim for an 
earlier effective date for service connection for PTSD may be 
briefly summarized.  In a May 1990 decision, the Board denied 
service connection for PTSD.  On June 15, 1990, 
correspondence was received from the veteran in which he 
discusses various claims and ask VA to obtain copies of 
recent medical reports of his treatment.  The VA medical 
reports of his treatment were obtained in conjunction with 
this correspondence and show the presence of PTSD.  The RO 
subsequently granted service connection for PTSD based on a 
claim from the veteran received in February 1991 with 
supporting evidence.

The May 1990 Board decision denied service connection for 
PTSD.  A decision of the Board is final with the exception 
that a claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 20.1100 (2002).  

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

In this case, the evidence reveals correspondence was 
received from the veteran on June 15, 1990, regarding various 
claims and advising the RO of his VA treatment for various 
conditions.  Subsequent to receipt of this correspondence, 
evidence was received, along with additional correspondence 
from the veteran in February 1991, showing the presence of 
PTSD and supporting his entitlement to service connection for 
this disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) in Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the requirements of 38 C.F.R. § 3.155(a) regarding a 
communication identifying an intent to apply for a VA benefit 
did not demand specificity in order to constitute an informal 
claim.  The VA reports of the veteran's treatment showing the 
presence of PTSD received in conjunction with his 
correspondence received on June 15, 1990, regarding various 
claims evinces an intent to claim service connection for 
PTSD.  Hence, those documents constitute an informal claim to 
reopen the claim for service connection for PTSD.  38 C.F.R. 
§§ 3.155(a).  Hence, service connection for PTSD may be 
granted, effective from June 15, 1990, and the claim for an 
earlier effective date for service connection for PTSD is 
granted.

II.  Entitlement to Service Connection for Residuals of a 
Head Injury Manifested by Headaches

Service medical records reveal that the veteran was seen in 
August 1969 for complaints of headaches in the area of the 
frontal sinuses.  A headaches disorder was not found.  A 
report of his treatment in October 1969 notes a history of a 
wound in action in Vietnam by an explosion and of being 
struck on the head with debris and sustaining a concussion 
with perforation of the ear drum.  In October 1969, he was 
complaining of severe headaches.  A neurological evaluation 
was within normal limits.  In November 1969, he complained of 
tension headaches and was treated with medication.  The 
veteran underwent a medical examination in May 1971 for 
separation from service.  He gave a history of frequent or 
severe headaches.  A headache disorder was not found.

VA and private medical records, including records received 
from the Social Security Administration, reveal that the 
veteran was treated and evaluated for various conditions from 
the 1970's to 2002.  The more salient medical reports related 
to the claims considered in this appeal will be discussed in 
the appropriate sections of this decision.

The veteran underwent a VA examination in November 1977.  
There were no complaints or findings of headaches. 

The veteran underwent a VA general medical examination in 
April 1991.  He complained of headaches.  Headaches or a 
disorder manifested by headaches was not found.  

A VA report of the veteran's treatment in July 1996 reveals 
his complaints of headaches.  He was prescribed medication 
for various conditions.

The veteran and his wife testified at a hearing in November 
1998.  The testimony was to the effect that the veteran had 
sustained a concussion in Vietnam and that he now had 
headaches related to that incident.

In a statement received in August 1999, the veteran's wife 
asserts that the veteran has had head pains for many years.  
She reports knowing the veteran since 1981 and that he 
complained of various pains due to service.

The veteran underwent a VA neurological examination in 
October 2001.  The examiner reviewed the veteran's medical 
history.  A history of concussion in 1969 with chronic pain 
since then was noted.  The diagnoses were history of head 
injury with normal examination, and left ear hearing loss.  
In an addendum dated in March 2002, the examiner noted that 
the veteran's neurological examination was normal except for 
slight loss of trace figure interpretation in the right foot, 
and that the veteran's complaints of headaches were the 
result of muscle tension and not due to a head injury.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records indicate that the veteran 
sustained a concussion from an explosion in Vietnam and that 
he had complaints of headaches.  Those records also show that 
he gave a history of headaches at his medical examination in 
1971 for separation from service.  Headaches or a disorder 
manifested by headaches, however, was not found at the time 
of his medical examination in 1971 for separation from 
service.  Nor do the post-service medical records reveal the 
presence of headaches until many years later.  There is no 
competent evidence that links his headaches, demonstrated 
long after service, to an incident of service.  In October 
2001, he underwent a VA neurological examination that was 
negative, and the examiner opined that the veteran's 
complaints of headaches were due to muscle tension and not to 
a head injury.

Statements and testimony from the veteran, and a statement 
from his wife are to the effect that the veteran's headaches 
are due to incidents of service, but this lay evidence is not 
considered competent because the record does not show that 
they have the training, education or experience to make 
medical statements, opinions or diagnoses.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that the evidence reveals that the veteran's 
headaches in service were acute and transitory, resolved 
without residual disability, and are unrelated to his current 
complaints of headaches.  The Board finds that the evidence 
does not link the veteran's headaches to an incident of 
service, including a head injury.  Hence, the preponderance 
of the evidence is against the claim for residuals of a head 
injury manifested by headaches, and the claim is denied.

III.  Entitlement to a Higher Rating for Perforation of the 
Left Ear Tympanic Membrane with Hearing Loss, Initially 
Assigned a Zero Percent Evaluation, Effective from February 
1991

On the authorized audiological evaluation in November 1988, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
30
25
LEFT

20
45
30
30

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 88 percent in the left 
ear.

On a private audiological evaluation in July 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
15
15
LEFT

10
20
20
35

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.

The veteran testified at a hearing in March 1995.  His 
testimony was to the effect that he had difficulty hearing 
with the left ear.

On the authorized audiological evaluation in October 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
35
30
LEFT

25
45
60
55

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 68 percent in the left 
ear.

The veteran and his wife testified at a hearing in November 
1998.  The testimony was to the effect that the veteran had 
occasional headaches and wore hearing aids.

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
35
40
LEFT

25
45
50
55

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI 
and VII, Code 6100 to 6110, effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI 
and VII, Code 6100, effective as of June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

Public Law 107-330, effective December 6, 2002, amended 
38 U.S.C.A. § 1160(a)(3) to require VA to consider a 
veteran's non-service-connected deafness in one ear as if it 
were service-connected when the veteran has service-connected 
deafness in the other ear compensable to a degree of 
10 percent or more.  38 C.F.R. § 3.383(a)(3) has not yet been 
amended.

Perforation of the tympanic membrane warrants a 
noncompensable evaluation.  38 C.F.R. Part 4, Code 6211, 
effective prior to and as of June 10, 1999.

Testimony from the veteran is to the effect that his left ear 
hearing loss is more severe than currently evaluated.  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran does not have deafness in his non-service-
connected right ear.  Hence, the provisions of Public Law 
107-330, effective December 6, 2002, that amended 38 U.S.C.A. 
§ 1160(a)(3) to require VA to consider a veteran's non-
service-connected deafness in one ear as if it were service-
connected when the veteran has service-connected deafness in 
the other ear compensable to a degree of 10 percent or more 
are not for application.

At the VA audiological evaluation in October 2001, the 
veteran had pure tone thresholds of 25, 45, 50, and 55 
decibels or an average of 44 decibels at 1,000, 2,000, 3,000, 
and 4,000 hertz in the left ear with a 94 percent speech 
recognition ability that equate to auditory level I under 
table VI, effective prior to or as of June 10, 1999.  The 
auditory level I for the left ear when combined with an 
auditory level of I for the right ear hearing loss or normal 
hearing support a zero percent rating under table VII, 
effective prior to and as of June 10, 1999.  The right ear 
hearing loss is considered normal because service connection 
is not in effect for right ear hearing loss.  The evidence 
reflects the presence of left ear hearing loss that has been 
zero percent disabling since February 1991 as demonstrated by 
audiological evaluations in November 1988, July 1992, and 
October 1996 that produced similar results showing findings 
that support auditory levels ranging from I to IV under table 
VI for the left ear hearing loss.

Testimony from the veteran and his wife indicate that he uses 
hearing aids.  The evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  

The preponderance of the evidence is against the claim for a 
higher rating for the left ear hearing loss or a "staged 
rating" at any time from February 1991, and the claim is 
denied.  Fenderson, 12 Vet. App. 119.

The benefit of the doubt doctrine is not for application with 
regard to the claim for a higher rating for the left ear 
condition, and the claim for service connection for residuals 
of a head injury manifested by headaches, because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An earlier effective date of June 15, 1990, for service 
connection for PTSD is granted.

Service connection for residuals of a head injury manifested 
by headaches is denied.

A rating in excess of zero percent at any time from February 
1991 for perforation of the left ear tympanic membrane with 
hearing loss is denied.


REMAND

With respect to the rating for corneal scars and retained 
foreign bodies, bilateral, the record shows diagnoses of 
hyperopia, presbyopia, and astigmatism, and longstanding 
complaints of pain, burning, and itching.  The medical 
evidence does not disclose which, if any, of these diagnoses 
and complaints are the result of the eye injury in service.  
Accordingly, the case is remanded for the following action:

The claims folder should be returned to 
the examiner (or a suitable substitute if 
that examiner is not available) who 
performed the October 2001 eye 
examination for an addendum addressing 
the following questions:

	(a) Is it at least as likely as not 
that hyperopia, presbyopia, astigmatism, 
and longstanding complaints of pain, 
burning, and itching, or any of these, 
are the result of the eye injury in 
service?
	(b) Is the eye injury healed, or is 
there active pathology related to that 
injury?

The claims folder should be made 
available to the examiner for review in 
conjunction with the addendum, and the 
examiner should acknowledge such review 
in the examination report.  If further 
examination is deemed necessary, this 
should be done.

Thereafter, the case should be returned to the Board, 
following completion of the usual appellate procedures.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

